     Case 4:18-cv-00824-O Document 38 Filed 12/03/19                Page 1 of 1 PageID 480


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

U.S. PASTOR COUNCIL, et al.,                    §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §      Civil Action No. 4:18-cv-00824-O
                                                §
EQUAL EMPLOYMENT                                §
COMMISSION, et al.,                             §
                                                §
       Defendants.                              §

                                            ORDER

        Before the Court are Defendants’ Motion to Stay and Brief in Support (ECF Nos. 33–34),

filed June 5, 2019; Plaintiffs’ Response (ECF No. 35), filed June 9, 2019; and Defendants’ Reply

(ECF No. 36), filed June 14, 2019. In their Motion, Defendants request that this case be stayed

until the Supreme Court decides the three October 2019 term cases1 regarding the definition and

interpretation of “sexual orientation” under Title VII of the Civil Rights Act of 1964. After

considering the briefings and the applicable law, the Court finds that Defendants’ Motion to Stay

should be and is hereby GRANTED. Accordingly, this case is so STAYED.

        SO ORDERED on this 3rd day of December, 2019.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




1
  1) Altitude Express Inc. v. Zarda, No. 17-1623, 2019 WL 1756678 (U.S. argued Oct. 8, 2019);
2) Bostock v. Clayton County, No. 17-1618, 2019 WL 1756677 (U.S. argued Oct. 8, 2019); and 3) R.G. &
G.R. Harris Funeral Homes v. EEOC, No. 18-107, 2019 WL 1756679 (U.S. argued Oct. 8, 2019).

                                                 1
